Citation Nr: 0424525	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  04-01 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a left foot disability 
to include as secondary to the veteran's service connected 
left ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Contreras, Law Clerk







INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.


REMAND

The Board notes that since the most recent VA compensation 
examination in June 2000, the veteran has been receiving 
treatment at a VA outpatient clinic.  When seen in November 
2003, it was reported that the veteran had pain in the 
forefoot and mid foot on manipulation.  As such, the Board is 
of the opinion that the veteran should be scheduled for a VA 
examination to address the etiology of any left foot 
disability.

Accordingly, this issue is hereby REMANDED for the following 
development:

1.  The veteran should be contacted and requested 
that he provide the names and addresses of all 
health care providers who have recently treated 
him for any left ankle and foot problems 
subsequent to November 6, 2003.  After obtaining 
the necessary waivers, the RO should obtain any 
outstanding pertinent records and associate them 
with the veteran's claims file.

2.  The RO should request the VA outpatient clinic 
to furnish copies of any medical records 
pertaining to treatment for his left foot and 
ankle covering the period from November 7, 2003 to 
the present.

3.  The veteran should be afforded a VA 
examination by an orthopedist to determine the 
etiology and severity of any diagnosed left foot 
disability and the severity of the left ankle 
disorder.  The claims folder is to be made 
available to the examiner in conjunction with the 
examination.  In addition to x-rays of the left 
foot any other tests deemed necessary should be 
performed.  The examiner is request to indicate 
whether the veteran has a chronic left foot 
disability, separate from the left ankle.  If yes, 
the examiner is requested to render an opinion as 
to whether it is as likely as not that the left 
foot disability was caused or is aggravated by the 
service connected left ankle disorder.  A complete 
rationale for any opinion expressed should be 
included in the report.

4.  Thereafter, the RO should re-adjudicate the 
claim on appeal.  If the benefit sought is not 
granted, a supplemental statement of the case 
should be issued, with an appropriate opportunity 
to respond.  The case should then be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




